REISSUED FOR PUBLICATION
                                                                                   23 FEB 2017
                                                                                     OSM
                                                                         U.S. COURT OF FEDERAL CLAIMS

     3Jn tbe mntteb $)tates QCourt of jfeberal QCiaims
                             OFFICE OF SPECIAL MASTERS
                                       No. l 5-476V                                  FILED
                                  Filed: January 27, 20 17
                                                                                    JAN 27 2017
************* *                                                                    U.S. COURT OF
ROY BUSH,                                     *                                   FEDERAL CLAIMS
                                              *
               Petitioner,                    *               Dismissal; Fai lure to Prosecute;
                                              *               Failure to Follow Court Orders.
v.                                            *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                     *
* * * * * * * * * * * * * *
Roy Bush, prose, Pound, VA .
Linda Renzi, United States Department ofJustice, Washington, DC, for respondent.

                             DECISION DISMISSING PETJTION 1

Roth , Special Master:

       On May 11 , 20 15, petitioner filed a petition for compensation in the National
Vaccine Injury Compensation Program, 2 alleging that he was injured by a vaccine listed
on the Vaccine Injury Table. See generally, Petition, ECF No. 1. At that time, petitioner
was represented by counsel. Counsel subsequently filed a motion to be relieved , which


1
  Because this W1published decision contains a reasoned explanation for the action in this case, it
will be posted on the United States Court of Federal Claims ' website, in accordance with the E-
Government Act of2002 (codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance
with Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy.
Further, consistent with the rule requirement, a motion for redaction must include a proposed
redacted decision. If, upon review, I agree that the identified material fits within the requirements
of that provision, I will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa- 10 et seq. (hereinafter
""Vaccine Act" or ·'the Act"). Hereafter, individual section references will be to 42 U.S.C. §
300aa of the Act.
was granted on August 2, 2016. See Motion to Withdraw as Attorney, filed April 4, 20 16,
ECF No. 25 ; Order, issued August 2, 20 16, ECF No. 29.

       On September 28, 2016, the undersigned held a status conference with Mr. Bush
and respondent's counsel; at this time, petitioner advised the Court that he was in the
process of looking for alternative counsel. Following that status conference, the
undersigned issued an order requiring petitioner, Mr. Roy Bush, to file a Status Report by
no later than November 14, 2016, updating the Court on his progress in retaining a new
attorney. Scheduling Order, issued September 29, 2016, ECF No. 31.

       On November 21, 2016, chambers staff attempted to contact Mr. Bush via
telephone, leaving a voicemail requesting that he submit the required Status Report as
soon as possible. Mr. Bush did not respond to this communication. On November 28,
2016, chambers staff again attempted to contact Mr. Bush via telephone, but were unable
to reach him.

        On November 30, 2016, the undersigned issued an Order to Show Cause,
requiring petitioner to file a status report or otherwise show cause for why his case should
not be dismissed for failure to prosecute, by no later than Tuesday, January 17, 2017.
Petitioner was advised that failure to respond to court orders would result in the dismissal
of his claim. Petitioner did not file a status report, nor did he contact the Court in any way
to indicate that he still intended to prosecute his case. Petitioner never contacted
chambers or otherwise responded.

       It is petitioner' s duty to prosecute his case, and to fo llow court orders. Tsekouras
v. Sec'y, HHS, 26 Cl. Ct. 439 (1992), aff'dper curiam, 991F.2d810 (Fed. Cir. 1993);
Sapharas v. Sec'y, HHS, 35 Fed. Cl. 503 (1996); Vaccine Rule 2l(b). Accordingly, this
case is dismissed for failure to prosecute and failure to follow courts orders. The
clerk shall enter judgment accordingly.


       IT IS SO ORDERED.




                                              2